Citation Nr: 1026727	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  04-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, 
to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to May 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In October 2004, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this hearing 
is associated with the claims file.

In December 2007, the Board remanded the current issue for 
further evidentiary development, and also denied entitlement to 
an initial compensable disability rating for bilateral hearing 
loss.  Because a final Board decision was rendered with regard to 
the latter issue, it is no longer a part of the current appeal.

In July 2009, the Board once again remanded the current issue for 
further evidentiary development.  In June 2010, the Veteran 
testified at a video conference hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing is associated 
with the claims file.  From the date of the hearing, the record 
was held open for 30 days in order to allow for the submission of 
additional evidence for consideration.  The case has now been 
returned to the Board for further appellate action.

For reasons explained below, this appeal is once again REMANDED 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

While further delay is regrettable, the Board observes that 
additional development is once again required prior to 
adjudicating the Veteran's claim for service connection for type 
II diabetes mellitus, to include as a result of exposure to 
herbicides.

The Veteran contends that he was exposed to Agent Orange during 
his military service while serving in Utapao, Thailand from 1974 
to 1975.  He alleges that in the course of his trips to Thailand 
during his service, whenever an aircraft landed, he would get out 
to inspect the aircraft, along with performing his other duties 
as an aircraft maintenance mechanic.  The Veteran claims that he 
stopped off in Japan, Guam, Hawaii, and other bases on his 
flights.  Specifically, the Veteran also alleges that while 
stationed in Thailand he was given temporary duty orders that 
involved picking up crew in Vietnam.  He claims that his plane 
landed at Tan Son Nhut Air Base, Vietnam in roughly February or 
March of 1974.  The Veteran was assigned to the 307th 
Organization Maintenance Squadron.  The Veteran claims that the 
aircraft commander he flew into Tan Son Nhut Air Base with was 
Captain [redacted].  The record reflects that the Veteran served 
in Thailand.  A lay statement by the sibling of a soldier who 
served with the Veteran noted that the flight into Tan Son Nhut 
was in June 1974.

Following his discharge from service, the Veteran was first 
diagnosed with type II diabetes mellitus in January 2003, as 
documented by VA treatment records.

Pursuant to the Board's July 2009 remand, the RO contacted the 
U.S. Army & Joint Services Records Research Center (JSRRC), 
National Archives and Records Administration (NARA), Air Force 
Historical Research Agency (AFHRA), and the Headquarters of the 
Air Force Personnel Center (AFPC) in attempting to verify the 
Veteran's alleged flight into Tan Son Nhut Air Base in Vietnam 
with Captain [redacted] in February, March, or June 1974, while 
assigned to the 307th Organization Maintenance Squadron.

The JSRRC, NARA, and AFHRA all responded to the RO's verification 
request with a negative reply.  Specifically, in their October 
2009 response letter, the AFHRA suggested that the RO contact the 
Environmental Agents Service for further information regarding 
which air bases and squadrons were subject to Agent Orange 
exposure.  The Board notes that the Environmental Agents Service 
is now part of VA's Office of Public Health and Environmental 
Hazards.  On remand, a request should be made to that office 
attempting to verify the Veteran's alleged flight into Tan Son 
Nhut Air Base in Vietnam with Captain [redacted] in February, 
March, or June 1974, while assigned to the 307th Organization 
Maintenance Squadron.

The Headquarters of the AFPC issued a response letter in February 
2010 stating that the RO's verification request had been 
forwarded to the office with responsibility of that information: 
HQ AFPC/DPAPP, 550 C Street W Suite 29, Randolph AFB, TX 78150.  
As no response has yet been received from that office, the RO/AMC 
should send a request directly to that office attempting to 
verify the Veteran's alleged flight into Tan Son Nhut Air Base in 
Vietnam with Captain [redacted] in February, March, or June 
1974, while assigned to the 307th Organization Maintenance 
Squadron.

At present, it appears that the current case was forwarded to the 
Board for the hearing before the RO/AMC had a chance to review 
the expanded record and issue a supplemental statement of the 
case (SSOC) as directed in the Board's July 2009 remand 
instructions.  Thus, after the development requested above as 
well as any additional development deemed necessary has been 
completed, the RO/AMC should again review the record, to include 
all service personnel records contained in the claims file as 
well as all evidence received since the last SSOC was issued in 
April 2009.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(the Court has held that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  If the benefit sought on appeal 
remains denied, then the Veteran and his representative should be 
furnished with an SSOC and be given the opportunity to respond 
thereto.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Environmental Agents 
Service (now part of VA's Office of Public 
Health and Environmental Hazards) attempt to 
verify the Veteran's alleged flight into Tan 
Son Nhut Air Base in Vietnam with Captain 
[redacted] in February, March, or June 1974, 
while assigned to the 307th Organization 
Maintenance Squadron.

2.  Request that the Headquarters of the Air 
Force Personnel Center (AFPC), located at HQ 
AFPC/DPAPP, 550 C Street W Suite 29, Randolph 
AFB, TX 78150, attempt to verify the 
Veteran's alleged flight into Tan Son Nhut 
Air Base in Vietnam with Captain [redacted] 
in February, March, or June 1974, while 
assigned to the 307th Organization 
Maintenance Squadron.

3.  After the development requested above as 
well as any additional development deemed 
necessary has been completed, the RO/AMC 
should again review the record, to include 
all service personnel records contained in 
the claims file as well as all evidence 
received since the last supplemental 
statement of the case (SSOC) was issued in 
April 2009.  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be furnished with an 
SSOC and be given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

